Citation Nr: 0520032	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected deformity of the right foot with 
cicatrices, anklyosis of the tarsal and metatarsal bones and 
limitation of motion, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected osteomyelitis of the right foot, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which, in part, denied a 
disability rating in excess of 30 percent for a service-
connected deformity of the right foot with cicatrices, 
anklyosis of the tarsal and metatarsal bones and limitation 
of motion (hereinafter "right foot deformity") and also 
denied a disability rating in excess of 20 percent for 
service-connected osteomyelitis of the right foot.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in July 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Medical evidence indicates that the veteran's right foot 
deformity is currently asymptomatic.  

2.  Medical evidence indicates that the veteran's 
osteomyelitis of the right foot is inactive. 

3.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to either of the 
service-connected disabilities under consideration, so as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for the right foot deformity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004).  

2.  The schedular criteria for a rating in excess of 20 
percent for osteomyelitis of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2004).  

3.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher disability ratings for right foot 
deformity and osteomyelitis of the right foot.  His 
representative has requested consideration of an 
extraschedular rating in accordance with 38 C.F.R. 
§ 3.321(b).  See Informal Hearing Presentation, dated July 
12, 2005, page 2.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 Statement of the Case (SOC) and the 
May 2005 Supplemental Statement of the Case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in July 
2003 and September 2004, with copies to his representative, 
which were specifically intended to address the requirements 
of the VCAA.  The letters enumerated that to establish 
entitlement to increased ratings for the service-connected 
disabilities, the evidence must show that the disabilities 
have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Any pertinent records held by an 
agency of the federal government."  See the July 17, 2003 
letter, page 5.  This information was reiterated in the 
September 2004 letter which informed the veteran that VA was 
responsible for getting: "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the September 13, 2004 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  The RO even noted "We will attempt 
to obtain all evidence that you identify as available 
Quartuccio v. Principi, No. 01-997).  Id. (emphasis in 
original).  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the July 2003 and September 2004 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2003 letter 
informed the veteran: "Send us any medical reports you 
have", while the September 2004 letter informed him that 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  

The Board therefore finds that the July 2003 and September 
2004 letters, the July 2004 SOC, and the May 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 60 days (the July 2003 
letter requested a response within 30 days), they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the July 2003 letter.  While one year has not passed 
since the September 2004 VCAA letter, the claim was 
readjudicated in the May 2005 SSOC.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in September 2003).  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claims on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and a report of VA 
examination, which will be described below.  

In his substantive appeal (VA Form 9) filed in September 
2004, the veteran indicated that VA could contact his 
physician, Dr. G., if additional information was needed; 
however, he failed to respond to the September 2004 VCAA 
letter which instructed him to "Complete, sign, and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, if you have seen any private health care 
providers, and you wish us to consider that evidence in our 
decision."  See the September 13, 2004 letter, page 1.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his September 
2004 substantive appeal, the veteran specifically declined 
the opportunity to testify at a personal hearing.  In the 
July 2005 Informal Hearing Presentation, the representative 
stated that they had no further argument.  

Accordingly, the Board will proceed to a decision on the 
merits.


The veteran is requesting increased disability ratings for 
two service-connected right foot disabilities, the deformity 
and the osteomyelitis, which are rated 30 percent and 20 
percent disabling, respectively.  For the sake of efficiency 
and economy, the two issues will be discussed together.
  
Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
muscle group rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40.  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.  Disability of the musculoskeletal system is primarily 
the inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2004).  See also, in general, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Factual background

Service medical records show that in 1946 the veteran 
sustained a crush injury of his right foot and underwent 
surgery that involved rather extensive skin graft.  
In an October 1946 rating decision, the RO granted service 
connection for limitation of motion, postoperative scar and 
osteomyelitis of the right foot and assigned a 40 percent 
rating under Diagnostic Codes 5284 and 5000.  

In July 1947, the assigned rating was amended to show 
separate service connection for deformity of the right foot 
with cicatrices, anklyosis of the tarsal and metatarsal bones 
and limitation of motion, rated 30 percent disabling under 
Diagnostic Code 5284; and osteomyelitis of the right foot, 
rated 20 percent disabling under Diagnostic Code 5000.  Since 
then, the 30 percent rating for right foot disability and 20 
percent rating for osteomyelitis of the right foot have 
remained in effect.  

The veteran sought increased ratings in May 2003.  He was 
afforded a VA examination in August 2003.  In regards to the 
service-connected right leg problems, it was noted that the 
veteran did not have any fractures at the present time, that 
healing had been uneventful, and that the injury was 
essentially asymptomatic.  In 1989, however, the veteran 
began to experience claudication of the right lower extremity 
that progressively worsened about three years ago.  He was 
operated and received femoropopliteal bypass graft.  This was 
repeated one year ago.  Recently, he was hospitalized for 
ulcerations of his right great toe and heel.  Currently, he 
experienced pedal edema in the leg involving the leg below 
the knee on a daily basis.  The veteran's entire right leg 
and muscle below the knee was sore on a daily basis resulting 
in discomfort at a level of 8/10 that was unrelated to any 
particular activity or weightbearing.  He walked with the aid 
of a cane or walker.  

Physical examination revealed 1+ pitting edema to just below 
the knee on the right. Examination of the right foot revealed 
a well-healed, nontender large graft scar over the dorsum of 
the foot.  The diagnosis was post crush injury to the right 
foot with skin graft, asymptomatic at present.  The examiner 
noted that the veteran's peripheral vascular disease which 
required surgical intervention was more likely than not 
related to his diabetes mellitus.  [Service connection for 
diabetes mellitus was denied in the September 2003 rating.  
The veteran did not appeal that aspect of the decision.]  

Received subsequent to the VA examination were VA and private 
treatment records dated from August 2002 to June 2004 
reflecting treatment for unrelated conditions.  The record 
contains no further evidence regarding the veteran's service-
connected disabilities at issue.  

Analysis

As noted above, the veteran seeks increased disability 
ratings for his service-connected right foot deformity, which 
is currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5284; and osteomyelitis of 
the right foot, which is currently evaluated as 20 percent 
disabling under Diagnostic Code 5000.  He also requests 
consideration of extraschedular ratings.  

Initial comments

The Board observes in passing that the 30 percent and 20 
percent ratings are protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2004) [any disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud].  

A combined 40 percent rating has been in effect since 1949.  
The Board observes that the "amputation rule" provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation under Diagnostic Code 
5165.  See 38 C.F.R. § 4.68 (2004).  Amputation of the foot 
also calls for a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2004).  Thus, as a practical matter, 
the veteran could not receive more than a 40 percent combined 
rating for the two foot disabilities.  Nonetheless, the Board 
will adjudicate the issues on appeal without regard for the 
ultimate combined disability rating assigned.

Mittleider concerns

The Board is confronted with a record which indicates that 
the veteran's service-connected right foot disabilities are 
asymptomatic and inactive.  See the report of an August 2003 
VA examination.  However, there I evidence that the veteran 
has significant non service-connected medical problems which 
impacted his right foot.  Specifically, there is of record an 
October 2002 report of hospitalization of the veteran at the 
Methodist Hospital due to impending gangrene of the right 
foot.  However, this was attributed to severe peripheral 
vascular disease, which is not service connected.  The 
service-connected deformity and osteomyelitis were not 
mentioned.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court held that the Board is precluded from differentiating 
between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Here, however, there is dramatic evidence, in the form of 
reports from The Methodist Hospitals, Inc. that the impending 
gangrene of the veteran's right foot was due to the non 
service-connected peripheral vascular disease.  In any event, 
subsequent medical evidence indicates that the impending 
gangrene resolved after vascular surgery was performed on the 
right leg in October 2002.     

Schedular ratings

(i) Right foot deformity 

Under Diagnostic Code 5284, the currently assigned 30 percent 
evaluation contemplates severe foot disability.  A Note to 
this diagnostic code explains that a 40 percent rating is 
assigned when the evidence establishes a foot injury with 
actual loss of the use of the foot. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

The veteran is currently receiving the maximum schedular 
evaluation for his right foot disability without actual loss 
of use of the foot.  The medical evidence does not show 
actual loss of use of the foot.  While acknowledging the 
veteran's complaints of pain, the Board notes that the 
evidence simply does not show that the service-connected 
disability has resulted in loss of use of the foot.  The 
August 2003 VA examination showed that the veteran was able 
to get around, albeit with the use of a cane or walker.  The 
veteran's mobility limitations appear to have been due to 
reasons other than the right foot, to include diabetes, heart 
disease and peripheral vascular disease.  Indeed, the right 
foot was determined to be asymptomatic.  
The record contains no medical evidence relating to the right 
foot disability since the 2003 examination.  

In short in the absence of any right foot symptomatology 
attributable to the service-connected deformity, much less 
loss of use of the foot, a 40 percent rating under Diagnostic 
Code 5284 is not warranted.  

As noted above, the Board is to consider DeLuca factors with 
respect to each issue on appeal.  However, since the maximum 
schedular disability evaluation of 
30 percent is already assigned for the right foot disability, 
absent loss of use of the foot, DeLuca considerations are 
inapplicable to this issue.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) [if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

(ii) Osteomyelitis of the right foot

Under Diagnostic Code 5000, the currently assigned 20 percent 
evaluation contemplates evidence of discharging sinus or 
other evidence of active infection within the past five 
years.  Higher ratings would be available for definite 
involucrum or sequestrum, with or without discharging sinus, 
(30 percent); for frequent episodes, with constitutional 
symptoms, (60 percent); and for osteomyelitis of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, (100 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2004).

In this case, the record is devoid of findings representative 
of definite involucrum or sequestrum, with or without 
discharging sinus.  The service-connected osteomyelitis has 
been deemed by medical examiners to be inactive for many 
decades.  See the report of a VA physical examination dated 
December 13, 1950, and subsequent medical reports.  
Therefore, a higher rating under Diagnostic Code 5000 is not 
warranted.  

The Board finds that the current rating contemplates the 
veteran's complaints of pain and limitation of motion and 
functional loss due to pain.  However, even considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq., the evidence 
does not provide a basis on which to assign a higher rating.  
As discussed above the August 2003 VA examiner noted that the 
veteran's right foot was asymptomatic on physical 
examination.  There is no recent evidence to the contrary.  
Therefore, it cannot be reasonably concluded that the 
disability results in additional functional impairment.  
Accordingly, the Board believes that DeLuca considerations 
are not applicable with respect to this issue.  

Extraschedular rating consideration

In the July 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].  In addition, the 
representative has specifically requested that the Board 
consider an extraschedular rating.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture caused by either service-connected 
foot disability, and neither has the veteran.  The record 
does not show that the veteran has required frequent 
hospitalizations for the service-connected disabilities.  In 
fact, the only hospitalizations documented in the record were 
in 2002 for unrelated conditions, namely the vascular 
problems discussed above.  The August 2003 VA examination 
showed that the veteran's right foot was asymptomatic.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to either disability (i.e., 
beyond that already contemplated in the assigned 
evaluations).  The assigned ratings are 30 percent and 20 
percent, respectively.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Indeed, the deformity has been described as asymptomatic and 
the osteomyelitis has been characterized as inactive since 
1950.    

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to increased ratings for 
either service-connected right foot disability.  As discussed 
above, it appears from the evidence that both disabilities 
have been quiescent for many years.  Although the Board 
understands how the veteran may believe that recent problems 
in his right lower extremity may have been caused by the 
service-connected disabilities, the medical evidence clearly 
demonstrates that such problems are due to non-service 
connected causes, namely heart disease, diabetes and 
peripheral vascular disease.

As a final comment, the Board again observes that the 
currently assigned 40 percent combined rating is the most 
that can be assigned under the amputation rule in any event.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for deformity 
of the right foot with cicatrices, anklyosis of the tarsal 
and metatarsal bones and limitation of motion is denied.  

Entitlement to an increased disability rating for 
osteomyelitis of the right foot is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


